SHIRLEY S. ABRAHAMSON, C.J.
¶ 49. (<dissenting). The majority begins by providing an avalanche of Conner's misconduct. In doing so, the majority argues persuasively that Conner engaged in a remarkably massive series of stalking acts. But the issue before the court is whether the conviction for Class H felony stalking was obtained in accordance with the statutory requirements and Conner's due process rights. I conclude it was not.
*392I
¶ 50. Wisconsin Stat. § 940.32(2m)(b) elevates a Class I felony stalking offense to a Class H felony. In this case, Conner was charged and convicted of a Class H felony. Section 940.32(2m)(b) states as follows:
(2m) Whoever violates sub. (2) [describing underlying Class I felony offense of stalking] is guilty of a Class H felony if any of the following applies:
(b) The actor has a previous conviction for a crime, the victim of that crime is the victim of the present violation of sub. (2), and the present violation occurs within 7 years after the prior conviction (emphasis added).
¶ 51. The statute requires the State to establish three elements to convict Conner of the Class H felony.
¶ 52. First, the State must prove a violation of the stalking statute, which includes proving that the accused engaged in a "series of 2 or more acts carried out over time, however short or long, that show a continuity of purpose . . . ." Wis. Stat. § 940.32(l)(a).
¶ 53. Second, the State must prove that the defendant has a prior conviction for a crime and that the victim of that prior crime is the victim of the present violation of the stalking statute.
¶ 54. Third, the State must prove that the present violation of the stalking statute occurred "within 7 years after the prior conviction."
¶ 55. The disagreement in this case involves the third element: "the present violation occurs within
7 years after the prior conviction." Wis. Stat. § 940.32(2m)(b).
¶ 56. Conner asserts that the statutes require the State to confine the acts used to establish the present *393violation of the stalking offense to those acts that occurred after her June 2003 conviction. That is, Conner would restrict the course of conduct in the present violation to a time period consisting of the seven years after the prior conviction involving the same victim.
¶ 57. In contrast, the State asserts that the course of conduct may include acts that occurred before Conner's June 2003 conviction of a crime. That is, the State would not restrict the course of conduct to any time period.
¶ 58. The majority opinion agrees with the State's statutory interpretation, asserting that the definition of "course of conduct" "makes clear" that the "essence" of a stalking crime is acts carried out over time, however short or long. Majority op., ¶ 40. The majority's interpretation of Wis. Stat. § 940.32(2m)(b) places significant weight on the context provided by the plain language of the underlying stalking offense. Majority op., ¶ 44. This context is important to our interpretation of the stalking offense. However, in relying upon the essence of the underlying stalking offense, I believe that the majority overrides the unambiguous language of a more specific element the legislature determined was necessary to prove a violation of Wis. Stat. § 940.32(2m)(b), a class H felony.
¶ 59. As I read the statute, Wis. Stat. § 940.32(2m)(b) delineates a specific timeframe within which the present course of conduct must be committed: The State must prove that the accused committed the present violation (which by definition means two or more acts) within the seven years after the prior conviction. My reading of the statutory language is consistent with the text of the statute and the legislature's intent to establish delineated degrees of conduct that punish aggravated incidents of stalking behavior. State *394v. Warbelton, 2009 WI 6, ¶¶ 38-39, 315 Wis. 2d 253, 759 N.W.2d 557. The majority's interpretation of § 940.32(2m)(b), in my view, effectively undercuts the legislatively established graduated system of punishment for stalking.
¶ 60. The majority opinion repeatedly states that the jury instructions were correct. I disagree.
¶ 61. Under my interpretation of Wis. Stat. § 940.32(2m) (b), the jury instructions given in this case were erroneous. The jury was not instructed to limit its consideration of acts constituting a course of conduct to acts occurring after the prior June 30, 2003 conviction. Because of the instructions given, we do not know which acts the jury used in finding that Conner engaged in a course of conduct.
¶ 62. Even under the majority's interpretation of the statute, it appears that at the very least Wis. Stat. § 940.32(2m)(b) requires that one of the acts constituting the course of conduct in the underlying stalking violation must occur within seven years after the prior conviction. Nevertheless, adhering to the jury instructions given in the present case, the jury could have relied only upon acts occurring in 2000-2001 to establish Conner's course of conduct. This view of the jury verdict is supported by the jury's acquittal of Conner of the charge of criminal damage to property stemming from the November 30, 2005 incident.
¶ 63. For the foregoing reasons, I conclude that the circuit court improperly admitted evidence of acts that preceded Conner's conviction of June 30, 2003, for the purpose of establishing the course of conduct element of the present stalking offense. In light of the evidence offered in the instant case, and the jury instructions given, I cannot be sure that the jury determined that any of the acts constituting the present *395course of conduct occurred after the prior 2003 conviction. Therefore, I would reverse the judgment of conviction entered against Conner.
II
¶ 64. I now turn to Conner's assertion that her due process right to notice was violated. As the majority correctly states at ¶¶ 20 and 21, Conner has a due process right to notice of the facts the State claims constitute the offense charged. Due process requires that the prosecution state an offense to which Conner is able to plead or prepare a defense.
¶ 65. Conner concedes that she had proper notice regarding incidents occurring on or about November 30, 2005. The alleged facts of these incidents were detailed by police investigation reports that the State expressly incorporated into the complaint. Conner asserts, however, that her due process right was violated because the charging documents do not contain the time frame for which she was prosecuted for a continuing offense.
¶ 66. The majority opinion concludes that the complaint gave Conner sufficient notice that the State was relying on 27 or so other incidents occurring in 2000-2001 to prove the 2005 underlying charge of stalking. These 27 or so incidents were listed in a motion that was attached to the complaint. The motion had been filed in another case against Conner and was a motion seeking to admit other acts evidence against Conner. Majority op., ¶ 25. Citing State v. Copening, 103 Wis. 2d 564, 309 N.W.2d 850 (Ct. App. 1981), the State asserts that evidentiary facts are generally found in the complaint and need not appear in the information.
*396¶ 67. As I read the complaint, it is not clear that the State was contending that Conner had engaged in a course of conduct that spanned the years 2000 through November 2005. If that was the point of the complaint, why did the State later in the present case move to seek admission of these prior acts set forth in the motion attached to the complaint (as well as later acts) as other acts evidence? The circuit court in the present case originally ruled that this evidence of Conner's acts between 2000 and 2005 was admissible as other acts evidence for the purpose of establishing motive. In a change of course in the waning moments of trial, the circuit court permitted the prosecutor to use these acts to establish the course of conduct element in the underlying stalking offense. The number of alleged acts and the time frame of the acts to prove the crime were thus dramatically increased.
¶ 68. Under these circumstances I cannot conclude that a list of acts set forth in a motion relating to another case against Conner and relating to the admission of other acts evidence against Conner gave Conner notice that the State was relying on the numerous acts specified in the motion to prove the 2005 underlying charge of stalking.
¶ 69. For the reasons set forth, I would reverse the judgment of conviction. Accordingly, I dissent.
¶ 70. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.